Citation Nr: 0902237	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  06-21 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a cervical 
spine disability has been submitted. 


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1966 to September 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania where the RO declined reopening 
the claim. 


FINDINGS OF FACT

1.  An unappealed March 1968 rating decision, in pertinent 
part, denied service connection for a cervical spine 
disability, finding the veteran's cervical spine disability 
was due to a congenital defect and, therefore, not subject to 
service connection as a matter of law. 

2. Evidence received since the March 1968 decision does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The March 1968 rating decision that denied the claim for 
entitlement to service connection for a cervical spine 
disability is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2008); 38 C.F.R. § 20.1100 (2008).

2.  Evidence received since the March 1968 rating decision is 
not new and material, and, therefore, the claims may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  

The notice requirements were met in this case by letters sent 
to the veteran in November 2004, January 2005 and February 
2008.  Those letters advised the veteran of the information 
necessary to substantiate his claims, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b) (2008).   The February 2008 
letter told the veteran the relevant information regarding 
how disability ratings and effective dates are assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The letter dated in November 2004 also satisfied the 
additional notice requirements applicable to claims to reopen 
such as the claim here.  The United States Court of Appeals 
for Veterans Claims (Court) held in Kent v. Nicholson, 20 
Vet. App. 1 (2006), that VA must notify a claimant of the 
evidence and information that is necessary to reopen his or 
her claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The November 2004 letter informed the veteran 
new and material evidence was needed to reopen the claim and 
provided him the definition of new and material evidence.  
The letter also informed him that his claim was previously 
denied because his cervical spine disability was found to be 
due to a congenital defect, which is not compensable under 
the law.  The veteran was advised that he must submit 
evidence related to this fact.  

The veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, and has in fact provided additional 
arguments at every stage.  

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The VA also obtained medical records relied upon 
by the Social Security Administration (SSA) in granting the 
veteran disability benefits.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.


New and Material Evidence

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.    

The veteran does not dispute that he was born with a 
congenital defect of the cervical spine, namely Klippel-Feil 
Syndrome, which caused a congenital fusion of multiple 
vertebrae in his cervical spine.  Rather, the veteran alleges 
his military service worsened his pre-existing congenital 
defect.

In general, congenital or developmental defects are not 
considered a disease or injury for the purpose of service 
connection.  38 C.F.R. § 3.303(c), 4.9; see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  However, the VA Office 
of General Counsel held that service connection may be 
granted for a congenital disease on the basis of in-service 
aggravation.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990) [a reissue of General Counsel Opinion 01-85 (March 5, 
1985)].  In that opinion, it was noted that a disease 
considered by medical authorities to be of congenital, 
familial (or hereditary) origin by its very nature preexists 
claimants' military service, but that service connection for 
such diseases could be granted if manifestations of the 
disease in service constituted aggravation of the condition.  
See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  To the 
extent the congenital defect is not a disease, service 
connection may still be granted for resultant disability 
caused by any superimposed disease or injury.

Accordingly, to the extent the veteran's current cervical 
spine disabilities are due to his congenital Klippel-Feil 
Syndrome, service connection is only warranted if there is 
medical evidence indicating his cervical spine disability was 
aggravated beyond the natural progression of the disease due 
to his military service or his resultant neck disabilities 
are the product of any superimposed disease or injury.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  

Service connection for the veteran's cervical spine 
disability was denied in a March 1968 rating action as the 
veteran's disability was a constitutional or developmental 
abnormality.  Forms in the claims folder, including a VA Form 
21-6798 (Disability Award) and a VA Form 20- 822 (Control 
Document and Award letter) dated in March 1968 indicate that 
a notification letter was generated and enclosed forms were 
provided in relation to the March 1968 RO decision, informing 
the veteran of that decision's actions.  Here, no 
correspondence was received during the appellate time period 
expressing disagreement with the denial of service 
connection.  Therefore, the March 1968 rating decision is 
final.  

At the time of the March 1968 decision, the record included 
service medical records, which included several treatment 
records including his enlistment examination noting his 
congenital cervical spine defect and a post-service November 
1967 VA examination with X-ray findings of congenital fusion 
of several cervical vertebrae due to Klippel-Feil anomaly.  

Since March 1968, potentially relevant evidence received 
includes voluminous private treatment records, Social 
Security Administration (SSA) disability award notice with 
medical evidence and 2004 VA outpatient treatment records. 
 
Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Here, the veteran was denied service connection for a 
cervical spine disability because the medical evidence 
indicated his disability was a congenital defect and, 
therefore, was not subject to service connection under the 
law.  

For evidence to be new and material in this matter, it would 
have to tend to show either that the veteran's congenital 
defect was aggravated by some incident of his military 
service or he currently has other cervical spine 
disabilities, other than the congenital defect, caused by any 
remote superimposed disease or injury from his military 
service.  

Initially, the Board notes that none of the newly submitted 
medical evidence indicates the veteran's congenital cervical 
spine defect was aggravated beyond the natural progression of 
the disease due to any remote incident of his military 
service. 

The medical evidence as a whole indicates the veteran 
underwent a cervical spine laminectomy in September 1997 
after experiencing increased pain and neurological 
manifestations.  Thereafter, the veteran's cervical spine 
continued to deteriorate.  The most current medical evidence 
indicates the veteran has various cervical spine 
disabilities, to include radiculopathy, spondylosis, 
congenital stenosis, Klippel-Feil Syndrome, cervical spine 
strain and cervical degenerative disease.  

It is clear, however, that these new cervical spine 
manifestations are secondary to his congenital cervical spine 
disability rather than any superimposed disease or injury 
that can be attributed to his military service.  In June 
1997, the veteran's private doctor indicated the veteran had 
neck pain since he was a child, which stayed consistent 
throughout time until approximately 9 months ago.  In 1997, 
the veteran experienced neurological manifestations and 
increased pain for the first time and ultimately underwent a 
laminectomy in September 1997.  Thereafter, the veteran's 
condition was followed closely by several private doctors.

In December 2000, Dr. Glazer indicated the veteran's cervical 
spine findings were "most likely secondary to congenital 
block vertebra of C2 and C3."  Similarly, in February 2001, 
Dr. Krikorian indicated the veteran was experiencing mild 
chronic C5 radiculopathy secondary to congenital stenosis of 
the cervical spine.  The medical records as a whole certainly 
indicate the veteran currently has various other cervical 
disabilities.  Medical professionals, however, attribute 
these new cervical spine disabilities as a by-product of his 
congenital cervical spine defect.  

No medical professional, on the other hand, has ever 
attributed any of the veteran's current cervical spine 
disabilities to any remote incident or injury of his military 
service.  No medical professional, moreover, has ever 
indicated the veteran's congenital cervical spine disability 
was aggravated beyond the natural progression of the disease 
due to any remote incident or injury of his military service.  

While the VA, private and SSA medical evidence constitutes 
new evidence, they are not material in that they do not show 
a possibility of substantiating the veteran's claim.  Indeed, 
the new evidence serves to do the opposite.  Accordingly, the 
additional evidence received since March 1968 is not new and 
material and the claim may not be reopened.  Until the 
veteran meets his threshold burden of submitting new and 
material evidence sufficient to reopen his claim, the benefit 
of the doubt doctrine does not apply.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a cervical spine 
disability has not been received and, therefore, the claim is 
denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


